        Case 2:13-mc-00069-AJS Document 394 Filed 02/05/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ALEXANDRA R. TRUNZO and                         )
ANTHONY HLISTA, individually, and on            )
behalf of other similarly situated former       )     Misc. No. 13-69
And current homeowners in Pennsylvania,         )
                                                )
              Plaintiffs,                       )
                                                )
       V.                                       )
                                                )
PHELAN HALLINAN & SCHMIEG,                      )
LLP, a law firm and debt collector,             )
                                                )
              Defendants.                       )

                                       ORDER OF COURT

                      5th
       AND NOW, this _______            February
                             day of __________________, 2021, upon consideration of the

foregoing Motion to Permanently Seal, it is hereby ORDERED, ADJUDGED, and DECREED

that said Motion is GRANTED.

       IT IS FURTHER ORDERED that Document Number 355 at Civil Action No. 2:11-

cv-001124-MRH shall be sealed until 2/5/2031.


                                                    s/Arthur J. Schwab
                                                                                  , J.
